                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                     )
                                              )
                                              )
       v.                                     )       Criminal No. 20-51
                                              )
DAVID LOVEINGS                                )

        OPINION and ORDER ON MOTION AND SUPPLEMENTAL MOTIONS
              FOR RECONSIDERATION OF ORDER OF DETENTION

       Presently before the court are Defendant David Loveings’ Motion for Reconsideration of

Order of Detention, ECF No. 62, Supplemental Motion for Reconsideration of Order of

Detention, ECF No. 65, and Second Supplemental Motion for Reconsideration of Order of

Detention, ECF No. 71. The Government opposes Defendant’s motion. ECF No. 72. For the

reasons set forth below, Defendant’s Motion and Supplemental Motions seeking release from

detention will be denied.

       In his initial Motion, Defendant sought release from detention on home confinement at

his cousin’s house, citing the weakness of the evidence against him. In his first Supplemental

Motion, he cites the risk of contracting COVID-19 at the Allegheny County Jail as an additional

reason justifying his release. In his Second Supplemental Motion, he points out that the

Probation Officer does not address the risk Defendant faces from contracting COVID 19.

Defendant also notes that as a 67-year old he is at a greater risk of serious adverse health

consequences if he does contract COVID-19. Defendant further notes that the Probation Officer

did not address the risk, or lack thereof, the Defendant poses to the community. Finally, he

maintains that his Speedy Trial rights have already been violated as and additional reason

justifying his pretrial release. Defense counsel also updates his efforts at obtaining a suitable

residence for Defendant, stating that thus far he has been unsuccessful in finding a confirmed
residence for the Defendant, although he is continuing his efforts. He further states that

Defendant himself is reaching out to Veteran’s groups in hopes of obtaining suitable housing.

       Defendant is charged in Count 1 of the Indictment with conspiracy to possess with intent

to distribute and distribution over 28 grams or more of crack cocaine in violation of 21 U.S.C. §

846, from on or about July 2019 to October 2019. ECF No. 47. On December 16, 2019, a

detention hearing was held before Chief Magistrate Judge Cynthia Reed Eddy. ECF No. 39.

After hearing evidence and argument, Magistrate Judge Eddy ordered Defendant detained,

finding that Defendant had not overcome the presumption of detention and finding by clear and

convincing evidence that that there were no condition or combination of conditions that would

assure the safety of the community, and by a preponderance of the evidence that no condition or

combination of conditions will reasonably assure the appearance of the defendant. Order of

Detention Pending Trial, ECF No. 40; unofficial audio transcript of Dec. 16, 2019 Detention

hearing (provided to the Court and counsel).

       Under the Bail Reform Act of 1984, 18 U.S.C. § 3141, et seq, certain cases, such as the

instant case, raise a rebuttable presumption that no condition or combination of conditions will

reasonably assure the appearance of the defendant as required and the safety of the community.

18 U.S.C. § 3142(e)(3). A defendant may rebut the presumption of detention by producing

“some credible evidence . . . that he will appear and will not pose a threat to the community."

United States v. Carbone, 793 F.2d 559, 560 (3d Cir. 1986). The defendant’s burden of

production is relatively light. United States v. Chagra, 850 F. Supp. 354, 357 (W.D. Pa. 1994)

(citation omitted). If the defendant rebuts the presumption, the government bears the burden of

proving that defendant presents either a risk of flight or a danger to the community. Id.

Specifically, the government must prove by a preponderance of the evidence that the defendant



                                                 2
is a flight risk and that no condition or combination of conditions will assure his appearance at

trial. United States v. Himler, 797 F.2d 156, 161 (3d Cir. 1986). In addition, the government has

the burden to prove by clear and convincing evidence that the defendant is a danger to the safety

of any other person or the community. United States v. Delker, 757 F.2d 1390, 1399 (3d Cir.

1985).

         This Court exercises de novo review over the detention order entered by the Magistrate

Judge. Id. at 1394-95. De novo review does not require an additional or independent evidentiary

hearing by the District Court. Chagra, 850 F. Supp. at 357; United States v. Burks, 141 F. Supp.

2d 1283, 1285 (D. Kan. 2001) (“De Novo review does not require a de novo evidentiary

hearing”). The Court may also consider any additional evidence submitted in connection with

the motion. United States v. Turner, 08cr0323, 2008 WL 4186212, at *1 (W.D. Pa. Sept. 5,

2008). The Court has considered the Defendant’s Motion for Reconsideration of Order of

Detention, ECF No. 62, his Supplemental Motions, ECF Nos. 65 & 71, the unofficial audio

transcript of the December 16, 2019 Detention hearing, the parties’ pleadings, and the Pretrial

Services Report, and finds no need for a de novo hearing

         The Court agrees with Judge Eddy’s determination that the Defendant did not introduce

sufficient evidence to rebut the applicable presumption that there are no conditions or

combination of conditions that will reasonably assure the safety of the community or ensure the

appearance of the Defendant. ECF No. 40, at 2. In particular, Judge Eddy noted that the weight

of the evidence against Defendant is strong and that he is subject to a lengthy period of

incarceration if convicted. Id. In reaching her decision, Judge Eddy also noted Defendant’s

prior criminal history, his history of violence, use of weapons, and his history of substance

abuse. Id. With regard to assurances that Defendant will appear, Judge Eddy noted his lack of



                                                 3
stable employment, lack of stable residence, lack of significant community or family ties, and a

prior attempt to evade law enforcement. Id. at 2-3.

       With respect to a suitable residence, Defendant initially suggested that he could continue

to reside at his cousin’s home, where he was staying when he was arrested. However, Pretrial

Services reported that the cousin had concerns about Defendant residing with him involving the

cousin’s minor daughter, apparently indicating that the minor daughter would at times be present

at the residence, In addition, the cousin was concerned that the Defendant was not named on the

lease. A review of the audio of the Detention hearing reveals that Defense counsel informed

Judge Eddy that the parties could not come to an agreement on home detention. In his Motion,

Defendant asserts that he is now willing to agree to house arrest. However, at the Detention

hearing, the government explained that the Probation Office was not recommending house arrest,

and noted that, in any event, there were concerns about where Defendant would reside if he was

released. As noted, Defendant admits that he presently has no place to reside if released on

home detention. Under these circumstances, the Court concludes that the Order of Detention

shall remain in place.

       The Court further finds that even if Defendant’s cousin was willing to act as a custodian

of Defendant, or if another suitable residence was obtained, that under all the circumstances,

release is still not warranted as the evidence in favor of detention would not be rebutted. As to

the strength of the evidence against Defendant, the only issue he raises it that it is not clear that

he is the person referred to as “Uncle Dave” that the government alleges, and as was discovered

during the investigation. Such speculation, in the face of the totality of evidence presented to the

Grand Jury who chose to indict Defendant, is insufficient to grant release. Finally, with regard to

Defendant’s position that his Speedy Trial rights have been violated, it appears that he is



                                                   4
referring to the delay from the time of filing of the Complaint, to the filing of the Indictment. A

review of the docket sheet with respect to the filing of an Indictment, and considering the

applicable Federal Rules of Criminal Procedure, reveals that it is unlikely that Defendant would

succeed on a motion to dismiss the indictment based on a violation of the Speedy trial Act.1

Therefore, for all of the above reasons the order of Detention shall remain in place.

       Turning to Defendant’s request for release based on the risk of exposure to COVID-19

at the Allegheny County Jail, the relief he seeks falls under the provision of the Bail Reform

Act governing temporary release, which states in pertinent part: “[t]he judicial officer may, by

subsequent order, permit the temporary release of the person, in the custody of a United States

Marshal or another appropriate person, to the extent that the judicial officer determines such

release to be necessary for preparation of the person's defense or for another compelling

reason.” 18 U.S.C. § 3142(i) (emphasis added). The Court is unaware of any authority that

provides a defendant with a right to a hearing when he seeks temporary release under §

3142(i), and the Court is able to resolve the motion without a hearing or oral argument.

       Defendant contends that as an inmate at the Allegheny County Jail, he is at much

graver risk of contracting COVID-19 than if released to home confinement. Defendant also

contends that he is particularly vulnerable because of his age, 67. He did not present any

evidence of a separate personal health condition that would make him uniquely susceptible to

COVID-19. Defendant notes that the Probation Officer did not address the COVID-19 issue,

1
  Defendant has separately filed a pro se Motion requesting a hearing, in which he refers to his
Speedy Trial rights. ECF No. 69. Defendant is represented by counsel in these proceedings.
This is Defendant’s second pro se motion filed while represented by counsel. See ECF No. 59 &
ECF No. 61 (Order denying Motion). The Court reminds Defendant he has “no right to ‘hybrid
representation’”, meaning that he is not permitted to make arguments and file motions both
through himself and through counsel. McKaskle v. Wiggins, 465 U.S. 168, 183 (1984). The
Court will address Defendant’s concerns about his representation by counsel, if any, at the status
conference set for April 28, 2020.
                                                 5
however, the Probation Officer is not a health expert. Defendant also did not address the

“safety of the community” concerns, other than the above references to his criminal history.

       The Court recognizes the potential for Defendant’s exposure to the COVID-19 virus at

the Allegheny County Jail. Unfortunately, that potential exists anywhere in the community. As

explained in detail by the government in its response, the Allegheny County Jail, along with

this Court and other local authorities, have taken the necessary steps and precautions to help

stop the spread of the COVID-19 virus amongst the population of Allegheny County, including

those individuals detained in the Jail. As of the date of this opinion and order, the COVID-19

virus has not been detected at the Allegheny County Jail. While the Court is sympathetic to

Defendant’s medical concerns and claims regarding possible complications caused by the

COVID-19 virus for someone of his age, such speculation concerning possible future

conditions does not constitute a “compelling reason” for temporary release. In other words,

Defendant's current arguments for release do not outweigh the factors considered by the

Magistrate Judge in ordering his detention.

       To address general concerns about counsel being able to communicate with Defendant,

the court is confident that Allegheny County Jail officials will respect the privileged nature of

attorney-client telephone calls. In addition, written correspondence is also a viable method of

communication. As explained by the government, the Allegheny County Jail offers confidential

video conferencing for inmates and their attorneys. The effort by the Jail now includes nine

rooms dedicated to video conferencing, and the Jail has allocated three officials to assist with

said conferencing. These forms of communication are sufficient given that pretrial motions are

not due until April 27, 2020, and the United States District Court for the Western District of

Pennsylvania has already stated that “the period of time from March 13, 2020 to April 27, 2020


                                                 6
is considered to be excluded time in all criminal proceedings in this Court pursuant to U.S.C. §

3161(h)(7)(A).” See Misc. No. 2:20-mc-394-MRH. If requested, the Court will consider

granting an additional extension of time for Defendant’s pretrial motions in light of the practical

difficulties caused by the pandemic.

       The Court concludes that the Order detaining Defendant remains appropriate. Temporary

release of David Loveings is not warranted.

       AND NOW, this 30th day of March, 2020, it is HEREBY ORDERED that Defendant’s

Motion for Reconsideration of Order of Detention, ECF No. 62, Supplemental Motion for

Reconsideration of Order of Detention, ECF No. 65, and Second Supplemental Motion for

Reconsideration of Order of Detention, ECF No. 71, are DENIED.


                                              BY THE COURT:


                                              Marilyn J. Horan
                                              United States District Judge




                                                 7
